PER CURIAM.
The testimony in this case shows that the workmanship -upon the catalogues for the printing of which the plaintiff brought this action is of a most inferior quality, rendering them entirely unfit for the purposes for which the plaintiff knew that they were intended, and the testimony to that effect is fully confirmed by an examination of fhe specimens *1149offered in evidence and submitted upon the hearing of this appeal. Judgment reversed, with costs, and complaint dismissed, with costs. Costs in this action to be offset ngainst the audgment in No. 112.